DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 2017/0148848).
Regarding claim 29, Ahn discloses, in FIG. 3 and in related text, a magnetic memory comprising: 

a reference layer (25); a magnetization free layer (45); a tunnel barrier layer (35) stacked in a stack direction between the reference layer and the magnetization free layer; 
a perpendicular magnetization inducing layer (75) and a leakage layer (90) stacked on a side of the magnetization free layer opposite to the tunnel barrier layer side wherein a bottom surface of the leakage layer is in physical contact with a portion of a top surface of the magnetization free layer (see Ahn, [0080]-[0081], [0086], [0091], [0093]); and 
a side wall portion (500) formed of an insulation material and covering side surfaces of the reference layer, the tunnel barrier layer, the magnetization free layer, the perpendicular magnetization inducing layer, and the leakage layer (see Ahn, FIG. 27, [0176]-[0178]), and 
a mask layer (85) formed of a conductive material and stacked on the perpendicular magnetization inducing layer and the leakage layer (see Ahn, [0085], [0127]), 
wherein a magnetization direction of the reference layer (25) is fixed along the stack direction (see Ahn, [0087], [0096]), 
the leakage layer (90) is disposed on an end portion region in an in-plane direction of the magnetization free layer (45), 

a resistance value of the leakage layer (90) along the stack direction per unit area in plane is less than a resistance value of the perpendicular magnetization inducing layer (75) along the stack direction per unit area in plane (see Ahn, [0093]: conductivity of leakage layer 90 is greater than conductivity of perpendicular magnetization inducing layer 75), 
the perpendicular magnetization inducing layer (75) and the leakage layer (90) are arranged along the in-plane direction of the magnetization free layer (45) (see Ahn, FIG. 3), and 
in a cross section parallel to the stack direction, a width in an in-plane direction (T1+T2 = 4nm) of the leakage layer (90) is greater than a thickness (1 nm) of the perpendicular magnetization inducing layer (75) (see Ahn, [0095], [0104]).
Since Ahn discloses the structure of claim 29, Ahn inherently disclose wherein the perpendicular magnetization inducing layer imparts magnetic anisotropy along the stack direction to the magnetization free layer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also, MPEP § 2112.01.
Furthermore, Ahn discloses wherein the perpendicular magnetization inducing layer (75) imparts magnetic anisotropy along the stack direction to the magnetization .

Response to Arguments
Applicant’s arguments with respect to claim 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SHIH TSUN A CHOU/Examiner, Art Unit 2811                                                                                                                                                                                                        /CUONG Q NGUYEN/Primary Examiner, Art Unit 2811